Title: To George Washington from Brigadier General Duportail, 1 December 1777
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



[1 December 1777]

By taking Winter Quarters from Lancaster to Reading, we abandon to the Enemy Jersey, and all the Country adjacent to Derby, Chester and

Wilmington, one of the richest Tracts in this part of the Continent—By establishing them at Wilmington we cover the Country, and do not so completely abandon that part of it which is before Philadelphia, nor even Jersey, because our proximity to the Enemy and the ease with which we could throw ourselves upon the Rear of their Lines in case the Schuylkil should be frozen, will keep them in respect, and put it out of their power to send considerable Detachments on the other side of Delaware from the fear of weakening themselves too much—and the small detachments which they may send will be greatly restrained by the Jersey Militia—The Position then of Wilmington answers the end of making subsistance very difficult to Genl Howe, who has not only his Army to feed but likewise the Inhabitants of the Town, and who must besides furnish Provisions for the Army of Genl Bourgogne if he means that they should embark for England—This position farther deprives him of the means of recruiting in the Country, extending himself in it, adding to the number of his Partisans in a word gaining the Country—It has besides the advantage of rendering his Communication with his fleet difficult, for I imagine the Vessels will not be able to approach Philadelphia when the Ice prevails—I should not omit mentioning a case in which this Inconvenience would be very considerable—if War should be declared between France and England, and Genl How from a dread of finding himself blocked up in the spring by a French Fleet, should wish to quit Philadelphia, we shall be within distance at Wilmington for hindering his Embarkation of which we should have timely notice.
This Position then unites great Military Advantages—but it must be confess’d at the same time that these very advantages ought perhaps to prevent our taking it—because the Enemy probably will not suffer us there, and will march out against us—Thus to ask whether the Position of Wilmington is eligible, is to ask at the same time whether it is eligible to expose ourselves to an Action, and perhaps more than one.
If the Season were less advanced, I don’t see why we should avoid them—but at present—what end would be answer’d—if we should gain an advantage we should be unable to pursue it—if we experience a Check—we run the risque of seeing our Army dissipated in the rude marches consequent on a defeat—Consistently with the plan which we ought to form of putting our Army in good condition this winter and preparing it for a good Campaign, we ought not to have it’s Repose preceded by a Defeat.
As to the other points to be consider’d in this Question, whether Wilmington or Lancaster will be the most proper Situation for furnishing the Army with every necessary—I cannot decide being ignorant of the Country, but it appears to me in general that this point deserves

our most serious attention—it is much better to lose Soldiers in Combats with the Enemy to whom we Cause a Loss at the same time—than to lose them by Disorders, & Desertion arising from their Misery—Misery destroys part of an Army and leaves the other without Vigour, without Courage, and without good Will—we should find ourselves then in the spring with a Body of an Army incapable of any thing, and consequently have no right to expect a successful Campaign.

Sign’d Du Portail

